Citation Nr: 0206317	
Decision Date: 06/14/02    Archive Date: 06/20/02

DOCKET NO.  96-11 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1959 to 
February 1961.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In October 2000, the Board issued a decision denying the 
veteran's claims.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In a May 2001 Order, the Court vacated the October 
2000 decision and remanded the veteran's claims to the Board 
for readjudication.  

In October 2001, the Board contacted the veteran and invited 
the submission of additional evidence and argument.  In 
February 2002 the veteran requested a 30 day extension of 
time in which to submit additional evidence.  The extension 
was granted.  In a March 2002 letter the veteran informed the 
Board that he had instructed a VA medical center to send 
medical records straight to the Board.  The Board notes that 
these VA medical records were received by the Board in 
February 2002.  The Board has considered these records, which 
were not of record at the time of RO review, in compliance 
with 67 Fed. Reg. 3,099, 3,104, 3,105 (to be codified at 38 
C.F.R. §§ 19.9 and 20.903).
 

FINDINGS OF FACT

1.  Arthritis of the right knee was not shown during service, 
within one year after discharge from service, and currently 
manifested arthritis of the right knee is not related to 
active service.

2.  Arthritis of the left knee was not shown during service, 
within one year after discharge from service, and currently 
manifested arthritis of the left knee is not related to 
active service.


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred in or 
aggravated during active service and service incurrence of 
arthritis of the right knee may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Arthritis of the left knee was not incurred in or 
aggravated during active service and service incurrence of 
arthritis of the left knee may not be presumed.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided adequate notice 
as to the information and evidence needed to substantiate his 
claims for service connection for bilateral knee arthritis.  
The Board concludes that the discussions in the rating 
decisions, the statement of the case (SOC), the supplemental 
statements of the case (SSOC), and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claims and complied with the VA's 
notification requirements.  The RO also supplied the veteran 
with the applicable laws and regulations in the SOC.  The VA 
has no outstanding duty to inform.

The veteran has been afforded a VA examination and a personal 
hearing, and both private and VA treatment records have been 
obtained.  The veteran's service personnel and medical 
records have been obtained and all actions requested in a 
January 1998 Board remand have been completed.  The veteran 
has also submitted multiple lay statements.  The veteran 
specifically stated at his June 1997 RO hearing that he had 
tried to obtain medical records of treatment from soon after 
discharge until 1967, but that those records were 
unavailable.  There is no indication that any additional 
relevant evidence is available.  Since the veteran has not 
identified any outstanding available evidence necessary to 
substantiate his claims, no further assistance to the veteran 
with the development of evidence is required.  In the 
circumstances of this case, a remand to have the RO apply the 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
VA resources is not warranted.  Taking these factors into 
consideration, there is no prejudice to the veteran in 
proceeding to consider the matters before the Board.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran claims that he has arthritis of the knees due to 
his military service.  At a June 1997 hearing before a 
hearing officer at the RO, the veteran testified that he 
injured his knees on many occasions during service.  He 
stated that he had been a paratrooper, that he performed over 
30 jumps, and that he landed hard on his knees many times.  
The veteran testified that he often had bruises on his knees.  
He did not remember how many times he had gone to sick bay 
for treatment of his knees in service.

The veteran's service medical records, including the February 
1961 discharge examination report, are silent to any 
complaints or findings related to the knees.

An August 1967 private chiropractic treatment record reflects 
that the veteran reported a history of being a paratrooper 
and indicated that he had been released in 1961.  He 
complained of right knee strain of a three-day duration.

A December 1991 letter from J. E. B., D.O., a private 
osteopath, reflects that the veteran had reported that he had 
problems with his knees off and on since his twenties.  The 
veteran had reported that he had approximately 30 parachute 
jumps during his military service over a two-year period.  
The osteopath indicated that he had seen the veteran during 
the 10 years prior to 1991 for significant problems and 
complaints regarding the right knee.  It was noted that the 
veteran was a carpenter and that he reported problems 
performing his job because of his knees.  An April 1981 
letter from the osteopath, to a fellow osteopath, indicates 
that the veteran had been seen with a history of pain in his 
right knee with swelling over the prior two years, that was 
basically of insidious onset.  It notes that the veteran had 
a history of being a paratrooper and that he was then a 
carpenter and on his knees off and on doing carpentry work 
over the past 19 years.  The impression was that the veteran 
had degenerative arthritis of his right knee.  Treatment 
records dated in 1983 continued to reflect that the veteran 
had degenerative arthritis of the right knee.

A November 1994 letter from the chiropractor who had seen the 
veteran in August 1967 reflects that the veteran's complaints 
included his right leg.  The chiropractor noted that the 
veteran was seen and treated one time in 1967, and that no 
further information was available.

A January 1995 letter from R. M. D., D.C., a private 
chiropractor, reflects that the veteran had been seen at that 
office since 1979 and was seen personally by the writer since 
1981.  It notes that the veteran walked in a bow-legged gait, 
especially the right leg, since the chiropractor had observed 
him.  The veteran believed that his knee pain went back to 
his training as a paratrooper.  The chiropractor indicated 
that he had to contain himself to the spinal column and 
pelvis area especially in regards to objective criteria, such 
as X-ray films, and offered his opinion that the veteran's 
back was directly related to his knee problems, and with the 
amount of damage revealed on films, there was evidence that 
the early causative factors went back to the veteran's Army 
training involving repeated jarring from parachute jumps.  A 
May 1998 letter from the same chiropractor indicates that the 
veteran continued to be seen for follow-up care for his 
knees.  The veteran's knees were under an even more stressful 
angle and the chiropractor indicated "that this is service 
connected as an early cause of his condition."

The veteran submitted a letter from his brother-in-law dated 
in January 1997.  The brother-in-law stated that he had known 
the veteran for 38 years, including when the veteran was in 
military service.  He noted that the veteran had experienced 
increasing pain over the years and he attributed the 
veteran's knee problems to his many parachute jumps during 
military service.

The report of a July 1998 VA orthopedic examination reflects 
that the examiner reviewed the veteran's claims file, 
including the service medical records, the complete medical 
history related to the veteran's knees, and his history as a 
parachute jumper.  The diagnoses included gross varus 
deformity of both knees with secondary degenerative changes 
with no evidence of traumatic pathology.  The examiner opined 
that the veteran had very pronounced varus deformity of both 
knees, left more than the right.  The examiner noted that 
this had resulted in early degeneration of both knees because 
of the abnormal anatomical position of the knees and there 
was no evidence of any traumatic insult to the knees.  As 
judged from the slow progress of the degeneration, it was the 
examiner's opinion that the degeneration was inherent and 
consistent with the veteran's age as well as deformity of the 
knees.  The deformity of varus was characterized as 
developmental and not related to any trauma or jumping.

The veteran submitted a November 1998 letter from his 
brother.  The brother stated that he had lived with the 
veteran from 1961 to 1964.  During that time the veteran 
complained of constant pain in his knees and back.  He noted 
that the veteran attributed his knee pains to injury caused 
to the knees from hard landings from parachute jumps.

VA treatment records dated in June 1999 indicate that the 
veteran's problems with his knees "may be" or "could be" 
associated with the career as a paratrooper.

VA treatment records dated from April 2001 to December 2001 
reveal complaints of bilateral knee pain.  The veteran 
asserted that he had had bilateral knee pain since his 
twenties and that it was due to jumping out of airplanes.  X-
rays revealed tricompartmental disease knee osteoarthritis.  

All of the medical evidence that has been prepared 
contemporaneous with the treatment of the veteran will be 
accorded medium probative weight because it was created 
contemporaneously with the treatment of the veteran for the 
purpose of providing care regarding his complaints.  
Therefore, it reflects a report of complaints lodged by the 
veteran at the time he received the care and any findings or 
conclusions as to his knee disability for the purpose and 
intent of treating any disability of his knees.  However, 
none of the medical evidence that has been created 
contemporaneously with the treatment of the veteran reflects 
that all of his medical records were available to the care 
giver.  Therefore, as indicated, medium probative weight will 
be assigned to medical records that were created 
contemporaneously with treatment given the veteran.  This 
would include his service medical records.  With respect to 
the November 1994 letter from the private chiropractor and 
the January 1995 and May 1998 letters from the separate 
private chiropractor, medium probative weight will also be 
accorded this evidence because none of these letters reflect 
that the individual writing them had access to medical 
evidence other than records relating to their own treatment 
of the veteran and, regarding the January 1995 and May 1998 
letters, they do not offer any explanation as to how they 
reached their concluding opinion as their opinion relates to 
the underlying disability of the veteran's knees. 

The report of the July 1998 VA orthopedic examination of the 
veteran's knees will be accorded very large probative weight 
because the examiner had access to the veteran's complete 
medical records, including the treatment records from the 
private osteopaths and chiropractors as well as service 
medical and personnel records.  The examiner also had the 
benefit of examining the veteran and the report of the 
examination provides explanation and analysis with respect to 
the varus deformity being developmental and the veteran's 
arthritis being consistent with his age and this deformity.

On the basis of the analysis with respect to the weights to 
be assigned the various evidence, there is competent medical 
evidence, of medium probative weight, indicating that the 
veteran did not have any disability of his knees during 
service or at the time of his service separation examination.  
There is also competent medical evidence, of medium probative 
weight, indicating that the jarring during service was an 
early cause of the veteran's currently manifested arthritis 
of his knees or that it may have been or could have been.  
There is evidence of very large probative weight indicating 
that the veteran's currently manifested arthritis of the 
knees has no relationship at all to trauma or his active 
service, but is a result of his varus deformity and 
consistent with his age.

There is no competent medical evidence indicating that the 
veteran had arthritis of either knee prior to 1981.  All of 
the competent medical evidence indicates that arthritis of 
his knees was first manifest in 1981 or thereafter.  
Therefore, a preponderance of the evidence indicates that the 
veteran's arthritis of his knees did not exist during his 
active service or within one year after discharge from his 
active service.  The evidence establishes that the veteran 
did have complaints regarding his knees during service and 
after service, but based upon the above analysis with respect 
to the competent medical evidence, the greater weight of the 
probative evidence is against a finding that the veteran's 
arthritis of his knees is related to his active service.  A 
preponderance of the evidence supports a finding that 
arthritis of the veteran's knees is not related to his active 
service.  Therefore, a preponderance of the evidence is 
against a finding that the veteran had arthritis of his knees 
during service, within one year of discharge from active 
service, or that his currently manifested arthritis of the 
knees is related to active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  A 
preponderance of the evidence being against the claim, the 
doctrine of resolving doubt in the veteran's favor is not for 
application.  38 U.S.C.A. § 5107.



ORDER

Service connection for arthritis of the right knee is denied.

Service connection for arthritis of the left knee is denied.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

